—Appeal by the defendant from a judgment of the Supreme Court, Queens County (Blumenfeld, J.), rendered September 12, 2007, convicting him of manslaughter in the first degree and criminal possession of a weapon in the second degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s claim that the Supreme Court erred in submitting manslaughter in the first degree (see Penal Law § 125.20 [1]) as a lesser-included offense of murder in the second degree (see Penal Law § 125.25 [1]) is waived inasmuch as the defendant did not object to the submission of first-degree manslaughter before the jury retired to deliberate (see CPL 300.50 [1]; People v Mullins, 13 AD3d 397 [2004]; People v Dunbar, 145 AD2d 501, 502 [1988]). In any event, a reasonable view of the evidence supports a finding that the defendant intended to cause serious physical injury rather than death (see CPL 300.50 [1]; People v Glover, 57 NY2d 61, 64 [1982]; People v Pelsey, 60 AD3d *7331088 [2009]; People v Batts, 244 AD2d 345 [1997]; People v Davis, 181 AD2d 411, 411-412 [1992]).
The defendant’s remaining contention is not preserved for appellate review and, in any event, is without merit. Fisher, J.P., Florio, Belen and Austin, JJ., concur.